Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 1 of 44 PageID: 1119




 BEATTIE PADOVANO, LLC
 John J. Lamb, Esq. (024361977)
 Martin R. Kafafian, Esq. (025832013)
 50 Chestnut Ridge Road, Suite 208
 Montvale, New Jersey 07645
 Tel: (201) 573-1810
 Attorneys for Amicus Curiae, Concerned
  Citizens of Englewood, Inc., a Non-Profit
  Corporation of the State of New Jersey



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


  431 E PALISADE AVENUE REAL                   Civil Action No. 2:19-cv-14515-BRM-JAD
  ESTATE, LLC and 7 NORTH
  WOODLAND STREET, LLC, on behalf of                 Document Electronically Filed
  themselves and prospective residents, JOHN
  and JANE DOES 1-10,

                        Plaintiffs,
  v.

  CITY OF ENGLEWOOD and CITY
  COUNCIL OF ENGLEWOOD,

                       Defendants.



               BRIEF OF AMICUS CURIAE, CONCERNED CITIZENS
             OF ENGLEWOOD, INC., IN OPPOSITION TO PLAINTIFFS’
          ORDER TO SHOW CAUSE SEEKING A PRELIMINARY INJUNCTION
             AND IN SUPPORT OF DEFENDANTS’ CROSS-MOTION FOR
                        JUDGMENT ON THE PLEADINGS



 Of Counsel and On the Brief:
       John J. Lamb, Esq.

 On the Brief:
       Martin R. Kafafian, Esq.


 3546086_1\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 2 of 44 PageID: 1120




                 CORPORATE DISCLOSURE STATEMENT

       Amicus Curiae is not a publicly traded corporation. There are no parent

 corporations or other publicly held corporations that own 10% or more of Amicus

 Curiae.




                                         i
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 3 of 44 PageID: 1121




                                         TABLE OF CONTENTS

 CORPORATE DISCLOSURE STATEMENT ........................................... i

 TABLE OF CONTENTS ............................................................................. ii

 TABLE OF AUTHORITIES ...................................................................... iv

 STATEMENT OF INTEREST.................................................................... 1

 SUMMARY OF ARGUMENT .................................................................... 1

 ARGUMENT ................................................................................................. 3

          POINT I: THE ACTION IS NOT YET RIPE WHEN THE
          DEVELOPER OBTAINED A MUNICIPAL DECISION NOT
          TO TAKE ACTION ON AN INFORMAL REZONING
          REQUEST AND HAS NUMEROUS OTHER AVENUES TO
          PURSUE .............................................................................................. 3

          POINT II: THE CITY HAD NO OBLIGATION TO REZONE;
          SINCE THE CITY HAS BEEN CRITICIZED FOR ITS
          FAILURE TO RENDER A DECISION AND/OR ITS
          DECISION TO TAKE NO ACTION, THE OBLIGATION OF
          THE CITY MUST BE CAREFULLY REVIEWED..................... 12

          POINT III: AN APPLICATION TO THE BOARD OF
          ADJUSTMENT WOULD NOT BE FUTILE ................................ 25

          POINT IV: JUDICIAL REZONING IS ALSO NOT
          APPROPRIATE HERE WHERE THERE ARE NUMEROUS
          SITE PLAN ISSUES ........................................................................ 31

          POINT V: LOCATION OF PART OF THE PROPERTY IN
          THE BOROUGH OF ENGLEWOOD CLIFFS REQUIRES A
          USE VARIANCE .............................................................................. 35

          POINT VI: CARE ONE IS NOT ENTITLED TO A
          PRELIMINARY INJUNCTION BECAUSE (1) IT HAS NOT
                                                            ii
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 4 of 44 PageID: 1122




         DEMONSTRATED A LIKELIHOOD OF SUCCESS; (2)
         THERE IS NO THREAT OF IRREPARABLE HARM;
         (3) GRANTING THE INJUNCTION WOULD STRIP THIRD
         PARTIES OF THEIR CONSTITUTIONAL RIGHTS; AND (4)
         THE PUBLIC INTEREST WOULD NOT BE SERVED BY
         THE REQUESTED INJUNCTION................................................ 36


 CONCLUSION............................................................................................ 37




                                                        iii
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 5 of 44 PageID: 1123




                                     TABLE OF AUTHORITIES

                                                    CASES

 Assisted Living Associates of Moorestown, LLC v. Moorestown Twp.,
        996 F. Supp. 409 (D.N.J. 1998) ............................................................ 9

 Burbridge v. Mine Hill Twp.,
       117 N.J. 376 (1990) ............................................................................ 32

 Conlon v. Board of Public Works of City of Paterson,
      11 N.J. 363 (1953) .............................................................................. 18

 Feiler v. Fort Lee Bd. of Adj.,
       240 N.J. Super. 250 (App. Div. 1990) ................................................ 22
 Hovsons, Inc. v. Twp. of Brick,
      89 F. 3d 1096 (3d Cir. 1996) ................................................................ 9
 Kinderkamack Road Assoc., LLC v. Mayor and Counsel of the Bo. of Oradell,
      421 N.J. Super. 8 (App. Div. 2011) .................................................... 36
 Nuckel v. Little Ferry Planning Bd.,
      208 N.J. 95 (2011) .............................................................................. 36

 Palisades Props., Inc. v. Brunetti,
       44 N.J. 117 (1965) .............................................................................. 18
 Pennsylvania Care, LLC v. Ashley Borough,
      2010 WL 4955601 (M.D. Pa. Nov. 30, 2010) .................................. 7, 8

 Price v. Himeji,
       214 N.J. 263 (2013) ............................................................................ 30

 Puleio v. North Brunswick Bd. of Adj.,
       375 N.J. Super. 613 (App. Div. 2005) ................................................ 30
 Pullen v. Twp. of South Plainfield,
       291 N.J. Super. 1 (App. Div. 1996) .................................................... 32

 Reilly v. City of Harrisburg,
        858 F.3d 173, 176 (3d Cir. 2017) ....................................................... 36

                                                         iv
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 6 of 44 PageID: 1124




 Riggs v. Long Beach Twp.,
       109 N.J. 601 (1988) ............................................................................ 19

 Riya Finnegan LLC v. Twp. Council of Twp. of S. Brunswick,
       197 N.J. 184 (2008) ...................................................................... 19, 20

 Rumson Estates, Inc. v. Fair Haven,
      177 N.J. 338 (2003) ............................................................................ 12

 Speakman v. Mayor and Council of Bo. of North Plainfield,
      8 N.J. 250 (1951) ................................................................................ 19

 Taxpayers Ass'n of Weymouth Twp., Inc. v. Weymouth Twp.,
      80 N.J. 6 (1976) .................................................................................. 18



        STATUTES, REGULATIONS, RULES OF COURT & TREATISES
 New Jersey Constitution, art. IV, § VI ¶ 2...................................................... 8
 N.J.S.A. 40:55D-12 ......................................................................................... 8
 N.J.S.A. 40:55D-26 ......................................................................................... 4

 N.J.S.A. 40:55D-62 ....................................................................................... 12

 N.J.S.A. 40:55D-64 ......................................................................................... 4
 N.J.S.A. 40:55D-70 ....................................................................................... 31

 N.J.S.A. 40:55D-73 ......................................................................................... 5

 N.J.S.A. 40:55D-89 ......................................................................................... 4
 New Jersey Zoning & Land Use Administration (2019 Edition) by Cox and Koenig
 ................................................................................................................ passim




                                                            v
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 7 of 44 PageID: 1125




                            STATEMENT OF INTEREST

         The Concerned Citizens of Englewood, Inc. (the “Concerned Citizens”), is a

 non-profit corporation organized under the laws of the State of New Jersey. The

 Concerned Citizens’ members include neighboring land owners and residents of

 the City of Englewood. Concerned Citizens advocates the real-estate and land-use

 interests of its members. As a representative of neighboring land owners and

 residents of the City of Englewood, Concerned Citizens is uniquely well-situated

 to address land use issues, local zoning laws, and the practical impact that

 Plaintiffs’ proposed development will have on the community, its residents, and

 the local zoning scheme.

         Concerned Citizens files this brief pursuant to a Stipulation and Order

 entered by this Court on August 22, 2019.

         No party’s counsel has authored this Brief in whole or in part. No party and

 no party’s counsel has contributed money intended to fund the preparation or

 submission of this Brief. No person other than the amicus curiae, its members, or

 its counsel, contributed money intended to fund the preparation or submission of

 this Brief.


                            SUMMARY OF ARGUMENT

         The Verified Complaint was filed by Plaintiffs on or about June 28, 2019,

 together with the Order to Show Cause seeking a preliminary injunction.

 3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 8 of 44 PageID: 1126




 Thereafter, the Court issued a Scheduling Order which required the Brief of the

 City of Englewood (“City”) to be filed by August 21, 2019. At the first case

 management conference, the Court directed the City to render a decision at its next

 City Council meeting, which took place on July 23, 2019. The City verbally

 decided to take no action and did not approve the rezoning request.

         By Consent Order submitted to the Court, the parties agreed to allow the

 Concerned Citizens of Englewood, Inc., a non-profit corporation (the “Concerned

 Citizens”) to participate as amicus curiae. The Court permitted same when it so

 ordered the Consent Order on August 22, 2019, affording the Concerned Citizens

 seven days to reply to the preliminary injunction application and opposition brief

 and other submissions of the Defendant City by August 28, 2019. This Brief is

 intended to offer the comments and position of the Concerned Citizens as amicus

 curiae.

         The Concerned Citizens’ goal is to engage in limited participation if and

 when it feels appropriate and to the extent it will be helpful to the Court. The

 Concerned Citizens is not going to undertake an exhaustive discussion of the case

 law and repeat what is already briefed by the City, whose position thus far we

 support, in part for the reasons set forth in the City’s Brief. The Concerned

 Citizens agrees with the City’s position that the action is not yet ripe and that it

 would not be “futile” for the Plaintiffs to apply to the Englewood Board of


                                            2
 3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 9 of 44 PageID: 1127




 Adjustment. The Concerned Citizens adds, however, that Plaintiff could take

 certain other actions within the scope of the New Jersey Municipal Land Use Law

 (“MLUL”) applicable to all developers in New Jersey, which was never discussed

 in the Plaintiffs’ moving brief (and not fully addressed in the City’s Opposition

 Brief), as other alternatives available to Plaintiff.

                                      ARGUMENT

                                         POINT I

  THE ACTION IS NOT YET RIPE WHEN THE DEVELOPER OBTAINED
  A MUNICIPAL DECISION NOT TO TAKE ACTION ON AN INFORMAL
   REZONING REQUEST AND HAS NUMEROUS OTHER AVENUES TO
                           PURSUE

 A.      THE ALTERNATIVES AVAILABLE TO A DEVELOPER IN GENERAL

         When a developer seeks to develop its property and the use is not permitted

 in the relevant zoning district in the municipality, the developer can proceed in a

 number of ways. It can:

         1. Make an “informal” request to the Council for a rezoning of its property.
            Note: There is no obligation for the City to rule on such a request unless
            there is an ordinance requiring a decision.

         2. Make a “formal” request and apply to the City for a zoning change, but
            only when there is an ordinance and procedure by City code that permits
            same.
            Note: In this case, there is no such procedure and Englewood has not
            adopted such an Ordinance, so there is no obligation for the City to make
            a decision on rezoning property. There is no formal procedure available.

         3. Apply to the Planning Board to recommend a rezoning to the City
            Council.

                                             3
 3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 10 of 44 PageID: 1128




              Note: There is again no obligation of the Planning Board to take such
              action by City Ordinance.

          4. Apply to the Planning Board to review and amend the Master Plan.
             Note: Again, there is no obligation of the Planning Board to do so, other
             than by Municipal Land Use Law (“MLUL”), which previously required
             the Planning Board to undertake a Master Plan review by a municipality
             every six years, pursuant to N.J.S.A. 40:55D-89, but which was later
             expanded to require such a review every ten years by statutory
             amendment in 2011.

          5. Make application to the Englewood Board of Adjustment (“Board”) for a
             use variance and site plan approval.
             Note: The Board is required to make a decision in 120 days by law.

  This Developer has only sought a zone change on an informal basis. The City’s

  declination is not an appealable decision, though. And even if the City did allow

  the rezoning, the prospects of an Ordinance with a zone change would still need to

  be referred to the City Planning Board to determine whether the rezoning is

  consistent with the Master Plan and to provide comments on same. See N.J.S.A.

  40:55D-26—64. Simply put, the informal request does not count as an

  “application” for purposes of determining “ripeness,” despite Plaintiffs’

  exaggerated allegations in its Complaint that it made an “application.”

          As soon as the Plaintiffs, 431 E Palisade Avenue Real Estate, LLC and 7

  North Woodland Street, LLC (hereinafter collectively the “Plaintiff,” the

  “Developer,” or “Care One”),1 acquired the subject property or determined its


  1
   We note Plaintiffs acknowledge their affiliation with Care One, so that entity is
  sometimes referred to in this Brief.
                                             4
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 11 of 44 PageID: 1129




  development plans, it knew that it needed a use variance. As the Plaintiff is an

  affiliate of Care One, Care One is no stranger to the Board of Adjustment process

  for its assisted living facilities. For example, it previously filed an application to

  the Oradell Board of Adjustment, and when that was denied, challenged same in

  Federal Court. See, Care One, LLC v. Zoning Board of Adjustment of the Borough

  of Oradell, et al., Case No. 2:08-cv-06217-POS-ES. Plaintiff, with its team of

  experienced land use counsel and experts, submitted 764 pages of filings in

  connection with its Verified Complaint and Order to Show Cause in this case.

  Plaintiff has assembled every site plan and use variance expert that it would

  normally need. It has a planner, an engineer, and a traffic expert. It has

  experienced land use counsel. Plaintiff knew quite well what it needed—at the

  beginning of the process. The circumstances and conditions show it just attempted

  to avoid the normal procedures.

          This process is no surprise to any experienced developer with a substantial

  project. But the Developer did not choose the only option that would have

  guaranteed it a decision—a use variance application. It chose an option which did

  not guarantee a decision and now tries to use that “failure to rezone” to seek a

  judicial rezoning of the property and make this Court a “super land use board.”

          We note that the MLUL requires that decision by the Board of Adjustment is

  required to be made in 120 days under N.J.S.A. 40:50D-73 (although that time limit


                                             5
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 12 of 44 PageID: 1130




  is frequently extended in the case of large and complex applications). Indeed,

  although its initial request to the City of Englewood was in January of 2019, the

  Developer did not file the application to the Englewood Board of Adjustment.

  With all the professionals already lined up, and with the work that could have been

  done, and a site plan already prepared, if Plaintiff filed an application with the

  Englewood Board of Adjustment, it would have already been decided by now.

  Instead, this Plaintiff decided to seek a “judicial rezoning” of the property and have

  the Court act as a replacement to the land use board.

          The Plaintiff has not cited one case where the board of adjustment or land

  use board was by-passed before the filing of the Federal action. This Developer

  wanted to avoid the notice requirement. It wanted to avoid a careful review of the

  project by the City’s professionals. It wanted to avoid a hearing with interested

  parties involved. Instead it threatened the City if it did not rezone.

          We should also note that the absence of any case law allowing resort to the

  Federal Courts so early in the development process is ample proof that Plaintiff's

  attempt to nullify the zoning ordinances is unprecedented. Indeed, the Court ruling

  in favor of such an injunction would open the proverbial flood gates for additional

  litigation by many developers. If all that was required is that a developer could

  send a letter requesting a rezoning that was denied or on which no action was

  taken, so as to avoid the limitations and provisions of the zoning ordinances, then


                                             6
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 13 of 44 PageID: 1131




  the Governing Body of any municipality would be flooded with such letters—and

  the courts would then be flooded with complaints alleging “ripeness” based solely

  upon a municipal discretionary decision not to rezone.

          The case decided by the Defendant City in Pennsylvania Care, LLC v.

  Ashley Borough, et al., 2010 WL 4955601 (M.D. Pa. Nov. 30, 2010), is directly on

  point. The Court there noted that:

                     Requiring a plaintiff to obtain a final decision from a
                     local land use authority serves four purposes. First, this
                     requirement helps to develop a full record. Second, a
                     final decision informs the court how regulations will be
                     applied to the property at issue. Third, the local authority
                     may give the claimant the relief he seeks, obviating the
                     need for the court to decide the dispute on constitutional
                     grounds. Finally, “[r]equiring a property owner to obtain
                     a final, definitive position from zoning authorities
                     evinces the judiciary’s appreciation that land use disputes
                     are uniquely matters of local concern more aptly suited
                     for local resolution.”

                     Indeed, the court of appeals has stressed the importance
                     “of the finality requirement and [its] reluctance to allow
                     the courts to become super land-use boards of appeals.
                     Land-use decisions concern a variety of interests and
                     persons, and local authorities are in a better position than
                     the courts to assess the burdens and benefits of those
                     varying interests.”

                           [Id. at *2; emphasis supplied; citations omitted]

  The court went on to hold as follows:

                     In line with the foregoing principles, the Court raises the
                     issue of ripeness sua sponte.1 The parties are directed to
                     submit evidence and supporting briefs as to the ripeness

                                                  7
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 14 of 44 PageID: 1132




                     of this dispute within fourteen days from the date of the
                     Court’s order. The parties are advised to explain whether
                     entertaining this action would comport with the
                     prudential principles laid down by the Supreme Court in
                     Williamson County. An appropriate order follows.
                         [Id.]

  It is our understanding that the Court made a similar request by requesting a

  decision from the City Council. That decision could have mooted the case if the

  City Council decided to rezone. But now the Court must decide how to proceed in

  light of the City’s “no action vote.” The case law clearly indicates it is the

  variance and land use process that must be utilized first.

  B.      THE ATTEMPT TO AVOID THE NOTICE REQUIREMENTS

          While the Concerned Citizens is comprised of some of the concerned

  citizens, taxpayers and residents in the neighborhood and/or City and/or zone, it

  does not include or represent all that may be impacted by Care One’s proposed

  development. However, the MLUL requires public notice to all interested parties

  for an application for development by way of publication in a newspaper. See

  N.J.S.A. 40:55D-12(a). All property owners within 200 feet are required to receive

  written notice too. See N.J.S.A. 40:55D-12(b). Moreover, adjacent municipalities

  within 200 feet, such as Englewood Cliffs in this instance, are also entitled to

  notice. See N.J.S.A. 40:55D-12(d). Moreover, because Palisades Avenue is a

  County road, the County of Bergen would also be required to receive notice. See

  N.J.S.A. 40:55D-12(e). Due process, as noted in the City’s Brief, requires notice to

                                                 8
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 15 of 44 PageID: 1133




  the public so that everyone has a fair opportunity to be heard and comment on the

  application. None of this has occurred thus far in this case.

  C. THE PRIMARY CASES RELIED ON BY PLAINTIFF DO NOT SUPPORT
  AN INJUNCTION OR ITS POSITION

          The primary cases relied upon by Plaintiff are Assisted Living Associates of

  Moorestown, LLC v. Moorestown Twp., 996 F. Supp. 409 (D.N.J. 1998)

  (“Moorestown”) and Hovsons, Inc. v. Twp. of Brick, 89 F. 3d 1096 (3d Cir. 1996)

  (“Hovsons”). However, in the Moorestown case, the use was permitted, but there

  was an issue with the calculation of the land area because of the existence of

  certain conservation restrictions comprising part of the property. The developer

  there did apply to the Planning Board (because the use was initially permitted), but

  then sought an interpretation from the Board of Adjustment on the land area

  calculation. During this process of seeking to develop the property, the

  municipality changed the Zoning Ordinance to make an assisted living use a

  prohibited use in the zone—while the application was pending. That developer

  even bought adjacent properties so that it would have additional land area to

  address the conservation-restricted land area position of the City. The developer

  applied to the Board of Adjustment, after the rezoning, but without success. The

  developer looked at other lands for its project and pursued numerous other sites, all

  without success (there is no showing here that this Plaintiff pursued any other site).

  So after several land use applications before local land use boards, and even

                                             9
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 16 of 44 PageID: 1134




  several land use appeals in State Court, that developer finally resorted to the

  Federal Courts. Similarly, in the Hovsons case, before the Federal action was filed,

  the developer there applied to the Board of Adjustment, and the application was

  denied. The developer then appealed that decision as a prerogative writ action, and

  the denial was upheld in the Superior Court. No similar action occurred here.

  D.      THE LACK OF AN ADMINISTRATIVE RECORD

          Plaintiff started the approval process by filing an action to achieve a

  “judicial rezoning” by having the Court act as a “super land use board.” These

  efforts are simply premature. There is no administrative record presented to the

  Court. While Plaintiff submitted detailed reports and information from its experts,

  and a detailed (not legible) site plan, we note the following:

          1. The Developer’s experts have not testified;

          2. Those experts have not been cross-examined;

          3. There are no reports by the City’s professionals (i.e., planner, engineer
             and traffic expert);

          4. There has been no testimony or cross-examination of the City’s
             professionals by interested parties;

          5. The public or objectors have not commented;

          6. The objectors’ professional witnesses (if any) have not submitted any
             reports;

          7. The objectors’ witnesses (if any) have not been subject to cross-
             examination.


                                             10
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 17 of 44 PageID: 1135




          Moreover, it is often our experience in these types of contested cases, that

  there is also room for discussion. In virtually every case where we represented an

  objector or interested party, we always seek to see if the matter can be resolved.

  Will a developer change the design or configuration? Will a developer provide

  larger landscape buffers? Will a developer address some of the problems that arise

  when its proposed project is being scrutinized? These are all issues that come up

  as part of the evaluation in the zoning process.

                                        *    *    *

          Plaintiff’s lawsuit is premature. The Plaintiff certainly would have a right to

  challenge an adverse decision reached after going through the land use and zoning

  process if it feels it has been wronged. The Board of Adjustment could approve

  the entire application, deny the application, approve part and deny part, or approve

  with changes or modifications. How that important preliminary process would

  unfold is unknown. Without it, there is no decision to review.

          Respectfully, it is the position of the Concerned Citizens that the Complaint

  should be dismissed without prejudice, and Plaintiff should be afforded an

  opportunity to make an application to the Englewood Board of Adjustment, which

  is the forum where this process should have started a long time ago. The

  Concerned Citizens, and the public, have constitutional rights as well, so the

  Developer should not be able to accomplish an “end run” around the land use


                                             11
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 18 of 44 PageID: 1136




  process, and avoid “due process,” a process which every developer must go

  through, after notice to the public and interested parties.

                                        POINT II

            THE CITY HAD NO OBLIGATION TO REZONE;
     SINCE THE CITY HAS BEEN CRITICIZED FOR ITS FAILURE TO
   RENDER A DECISION AND/OR ITS DECISION TO TAKE NO ACTION,
   THE OBLIGATION OF THE CITY MUST BE CAREFULLY REVIEWED

  A. CITY HAS THE DISCRETION TO ZONE

          The municipal power to zone emanates from Paragraph 2 of Section VI of

  Article IV of the New Jersey Constitution. The Constitution provides that

  municipalities “may adopt zoning ordinances limiting and restricting to specified

  districts and regulating therein, buildings and structures, according to their

  construction, and the nature and extent of their use, and the nature and extent of the

  uses of land, and the exercise of such authority shall be deemed to be within the

  police power of the State” [emphasis supplied]. New Jersey’s Constitution does

  not require compulsory zoning and the provision that “the exercise of [the zoning

  power] is within the police power of the State” is understood to confer wide

  discretion on municipalities to zone for the general welfare. See, e.g., Rumson

  Estates, Inc. v. Fair Haven, 177 N.J. 338, 348-349 (2003). To this end, the MLUL

  provides that there is no obligation to adopt zoning, but instead also confers the

  right to exercise the zoning power in any fashion that the municipal governing

  body sees fit. See N.J.S.A. 40:55D-62(a). This power is only constrained by

                                            12
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 19 of 44 PageID: 1137




  certain limitations, among them the Constitution and the procedural and

  substantive requirements in the Municipal Land Use Law. See, e.g., Riggs v. Long

  Beach Twp., 109 N.J. 601, 611-612 (1988). The City has wide discretion to zone,

  and rightfully chose not to exercise it when presented by Plaintiff’s request.

  B.  THERE WAS NO REQUIREMENT THAT THE CITY EVEN HEAR
  THE REZONING REQUEST

          There is no legal requirement that a municipality is obligated to rezone a

  property in the absence of a local ordinance, as generally discussed in the last

  section. But this is especially so when the municipal ordinances do not have a

  procedure which allows for an application to be made. Englewood does not have a

  rezoning procedure—and is not required to have one.

          As noted by the well-respected land use and zoning treatise, New Jersey

  Zoning & Land Use Administration (2019 Edition) by Cox and Koenig (sometimes

  the “Treatise”):

                     The MLUL is silent with respect to any specific
                     procedure to be followed by a landowner desiring to have
                     the zoning designation of his land changed. See TWC
                     Realty v. Zoning Bd. Of Adjust., 315 N.J. Super. 205,
                     215 (Law Div. 1998), aff’d o.b. 321 N.J. Super. 216
                     (App. Div. 1999), pointing this out. Thus the landowner
                     will often begin his quest with the municipal body which
                     seems to have the most influence, either the governing
                     body or the planning board. From a planning standpoint,
                     however, it would be best to go to the planning board,
                     since it is most knowledgeable about the master plan and
                     the reasoning which went into the current zoning. As
                     pointed out in 15-3.1, all zoning ordinance amendments

                                                13
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 20 of 44 PageID: 1138




                     must be referred to the planning board in any event.
                     [Id. at p. 214; emphasis supplied]

          As also noted in that Treatise, the municipal master plan is a key document

  in not only the Planning Board review, but in connection with the zoning request.

  The aforesaid Treatise states as follows:

                     In the event that a change is made, the master plan should
                     also be amended so that there is consistency between the
                     plan and the zoning ordinance. Wherever the master plan
                     is not so amended the governing body would have to
                     state its reasons in a resolution for adopting a zoning
                     amendment inconsistent with the plan.
                         [Id.; emphasis supplied]

          It is certainly true that many municipalities adopt a procedure by ordinance

  to avoid any uncertainty and essentially provide a procedure which would require

  municipal action. Again, it is not required. The Treatise notes as follows:

                     As it happens, a growing number of municipalities are
                     filling the gap in the statute by adopting ordinances
                     which establish a procedure for this type of request.
                     Generally, these do require the application to be made to
                     the planning board. They usually provide an application
                     form which must be used, and filed, together with a fee,
                     and further provide for the posting of escrow money to
                     cover the cost of review by the municipal planner and
                     other professionals. Almost every request will require
                     such review, some by the municipal engineer and
                     attorney as well as the planner, and without a fee and
                     escrow the municipalities will be put to uncompensated
                     expense. [Id.; emphasis supplied]

  The Treatise also notes as follows:



                                                 14
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 21 of 44 PageID: 1139




                     Most often, the ordinances provide that the planning
                     board shall, upon receipt of reports from its
                     professionals, make a recommendation to the governing
                     body either to adopt or not to adopt the proposed change.
                     Those municipalities not having this kind of ordinance
                     would do well to investigate ordinances enacted by
                     others around the state and adapt one of these to their
                     own needs. An ordinance provision requiring
                     applications to the planning board as part of a request for
                     a zoning ordinance amendment was upheld in Messer v.
                     Burlington Tp., 172 N.J. Super. 479, 484-485 (Law Div.
                     1980). Messer was cited with approval by the Supreme
                     Court in Great Atlantic v. Point Pleasant, 137 N.J. 136,
                     148-149 (1994).
                        [Id. at 214-215; emphasis supplied]

  In the present case, the Developer seeks to elevate its informal, non-binding letter

  request to an “application” which was denied and which denial or “no action” is

  now challenged by Plaintiff. It sent a letter to the City requesting an immediate

  presentation. It chose not to apply to the Planning Board, as the Treatise

  recommends, for a zone change. It chose not to seek a Master Plan amendment. It

  chose not to seek a use variance from the Board of Adjustment.

          While the City did not have to grant such a presentation, especially in the

  absence of a City Ordinance, it did schedule same in any case. It listened to the

  presentation on May 7, 2019. But it appears that the Plaintiff thought that this

  presentation was going to be in lieu of a land use application or a more detailed

  presentation before the Board of Adjustment. The Developer brought its

  professionals—engineer, planner, etc.—to testify at the City Council hearing


                                                 15
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 22 of 44 PageID: 1140




  (erroneously assuming the City Council wanted to hear a “full application” with

  witnesses). However, the City Council did not have all of its professionals present

  (only its engineer). That presentation was not on notice to the adjacent property

  owners or to the public to enable them to provide input.

          While the City Council did not have any obligation to make a decision, it

  simply did not grant the request. Apparently, the City Council discussed that the

  Developer could file a Board of Adjustment application—back in May. As the

  proposed use is not permitted, this project requires a use variance. But it also

  involved a proposal for a site plan. A use variance and site plan approval would be

  the normal procedure. But this Plaintiff did not like that answer, even though the

  City Council did nothing wrong.

          We recognize the Court thought it appropriate to have the City affirmatively

  rule and we support that decision. The City now did decide by more formal vote to

  take “no action.” So in summary, the most appropriate procedure now would be to

  apply to the Board of Adjustment and develop an administrative record. The

  sophisticated Plaintiff has thus far chosen not to do that.

          The Developer claims that there was “undisputed expert witness testimony.”

  That simply did not address the fact that the City did not have all of its experts

  there, and adjacent property owners and other interested parties also had the right

  to have their experts there. They never got the chance to “dispute” anything. Even


                                            16
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 23 of 44 PageID: 1141




  the City Zoning Officer, Wayne Scott, indicated that the request did not come

  through him for a referral to the Board.

          The City Council, without obligation, discussed with the Developer its right

  to make an application to the Englewood Board of Adjustment. And of course,

  this Developer knows that Care One has made numerous applications to other land

  use boards throughout the County and State. It has sophisticated counsel and a

  team of experts. The City therefore made a decision—the correct one.

          Finally, while the Developer had the opportunity throughout these

  proceedings and time period to make that application, it failed to make the

  application and instead tried to “judicially” get a use variance and site plan

  approval—in the absence of a formal rezoning by the City Council.

  C. SPOT ZONING

          Another important point is necessary. There is no discussion in connection

  with this particular rezoning request by Plaintiff, for a comprehensive review of the

  City Zoning Ordinances and/or zoning districts. This Developer sought to rezone a

  specific piece of property, about five acres in size (the equivalency of two

  residential lots in this minimum 2 acre per lot zone). This raises the issue of

  whether this would have been “spot zoning,” even if the City Council had acceded

  to the request of the Developer.




                                             17
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 24 of 44 PageID: 1142




          We understand that the Care One Plaintiff previously argued to the City that

  a rezoning of its property would not constitute spot zoning, including its position

  set forth in a memorandum from Thomas Herten, Esq. to the City Attorney dated

  March 16, 2018. For the reasons set forth below, we disagree and believe that the

  rezoning of Care One’s property would have constituted illegal and unlawful spot

  zoning. In short, what the Developer was requesting to avoid the Board of

  Adjustment application was not appropriate and likely illegal.

          Spot zoning is “the use of the zoning power to benefit particular private

  interests rather than the collective interests of the community.” Taxpayers Ass'n of

  Weymouth Twp., Inc. v. Weymouth Twp., 80 N.J. 6, 18 (1976), cert. denied, 430

  U.S. 977 (1977). Because it gives an improper benefit to private interests, “[s]pot

  zoning is the antithesis of . . . planned zoning. . . . [T]he test is whether the

  particular provision of the zoning ordinance is made with the purpose or effect of

  furthering a comprehensive scheme or whether it is designed merely to relieve a lot

  or lots from the burden of a general regulation.” Palisades Props., Inc. v. Brunetti,

  44 N.J. 117, 134, (1965) (emphasis supplied). An ordinance “designed merely to

  relieve the lot of the burden of the restriction of the general regulation by reason of

  conditions alleged to cause such regulation to bear with particular harshness upon

  it” is spot zoning. Conlon v. Board of Public Works of City of Paterson, 11 N.J.

  363, 366 (1953). Other indicia of spot zoning appear when the ordinance treats the


                                              18
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 25 of 44 PageID: 1143




  owner of the rezoned property more favorably than the comprehensive plan allows

  “to the detriment of the larger community or the immediate neighbors.” Riya

  Finnegan LLC v. Twp. Council of Twp. of S. Brunswick, 197 N.J. 184, 199

  (2008). When an ordinance’s effect is to relieve the burden of the restriction rather

  than furthering the comprehensive plan and results in the circumvention of the

  functions of the board of adjustment, it is invalid spot zoning. Speakman v. Mayor

  and Council of Bo. of North Plainfield, 8 N.J. 250, 257-258 (1951).

          The Treatise by Cox and Koenig noted as follows:

                     One issue which will have to be determined by
                     whichever body hears the matter is whether or not the
                     change will amount to spot zoning. *** The issue will
                     most frequently arise where only one landowner applies
                     for the change and his holdings are not very large.
                     [Treatise at p. 214]

  Here, the subject project is sought to be rezoned by one property owner (contract

  purchaser for part of the property), for a parcel that is about five acres (but where

  the minimum lot size is two acres). The project essentially consists of two 2+ acre

  residential lots (with an existing house on each 2-acre parcel). Any two 2+ acre

  sites in the R-AAA Zone could therefore house this facility if Plaintiff had its way.

  Why should this Developer get a 150-room facility and not the other property

  owners? Is this the proper location for the facility? So the issue is whether this is

  appropriate.



                                               19
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 26 of 44 PageID: 1144




  D. THE IMPORTANCE OF THE MASTER PLAN

          Riya Finnegan makes clear that the “comprehensive scheme” described in

  Speakman and Palisades Props. is the City’s Master Plan. 197 N.J. at 198. The

  City’s Master Plan does not recommend that any parcels in the R-AAA Zone be

  rezoned to permit assisted living or age-restricted housing. It may be, as Care

  One’s counsel noted in his March 16, 2018 memorandum, that an assisted living

  use furthers the general welfare. But that is not a basis to authorize anything and

  everything that Care One wants on its property. Indeed, the City must be

  concerned with the land use impacts on adjacent properties and the underlying

  zoning scheme when deciding whether or not to exercise its zoning power. To this

  end, the Planning Board adopted the City’s Master Plan in 2014 and adopted

  amendments in 2015. There was no determination to recommend the rezoning of

  any portion of the R-AAA Zone, certainly not for this particular parcel.

          This is not a case where the Master Plan has not been reviewed for a long

  time and is “outdated.” It has been reviewed recently. Indeed, we understand that

  at least one principal of the Developer has resided in the City for decades. Where

  was the concern for a zone change or Master Plan study during the last few Master

  Plan reviews by Plaintiff through its principal? The Developer is not some

  stranger starting the process from scratch.




                                            20
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 27 of 44 PageID: 1145




          A rezoning of Care One’s property is therefore not in accord with the City’s

  comprehensive zoning scheme embodied in the Master Plan. Care One’s

  memorandum and its presentation ignores this requirement in total. Instead, a

  rezoning would simply be to give Care One a pass from pursuing its administrative

  remedies, and a pass from seeking and obtaining a use variance that demonstrates

  (i) that its proper use advances the general welfare, and (ii) it does not cause

  substantial detriments to adjacent properties, or (iii) it does not substantially impair

  the intent and purposes of the zone plan and zoning ordinances. Absent same, and

  given the protections to be afforded to the existing uses that are embodied in the

  City’s Master Plan, the wholesale departure from the zoning requirements, solely

  so that Care One can develop its several tax lots, is “spot zoning.”

          We note that the review and analysis of the Master Plan, usually done in the

  context of an application before the Board of Adjustment, is not a simple one.

  Englewood has the following relevant planning documents: 1. 1988 Master Plan; 2.

  Ordinance No. 90-11; 3. Ordinance No. 93-16; 4. September 18, 1995 Re-

  Examination Report; 5. 2001 Housing Plan Element and Fair Share Plan; 6. 2002

  Master Plan; 7. 2014 Master Plan (without Appendix); 8. 2014 Municipal Master

  Plan Appendix A – E; 9. 2015 Master Plan Amendment. A review of these

  planning documents will reveal that the R-AAA Zone, where the subject property

  is located, has been sought to be preserved for the last 30+ years. The minimum


                                             21
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 28 of 44 PageID: 1146




  lot size was increased to two acres. See Joint Declaration of Mayors, [ECF No. 20-

  4] at pp. 2-3. The goal of the City was to preserve and protect open space. A 150-

  room assisted living facility simply does not achieve that objective. While Plaintiff

  included in the submission to the Council the City Zoning Code (see Herten

  Declaration), it failed to include any of the relevant Master Plan documents. It

  included not one. But it is the Master Plan that is the major factor in whether a use

  not permitted in the zone should be allowed.

          It makes no sense if every property owner of four or more acres (i.e., two

  lots) has the right to have rezoning. While the Developer cites the case of Feiler v.

  Fort Lee Bd. of Adj., 240 N.J. Super. 250 (App. Div. 1990), to argue that the

  property is too large for a use variance, that is inapposite. In Feiler, the subject

  property was a substantial part of the zone by the George Washington Bridge. It

  consisted of 15.69 acres. It was so large that the court held the board of adjustment

  should not address new uses by way of variance because it constituted a de facto

  rezoning. In the case sub judice, one only need review the Zoning Map and the

  boundaries of the R-AAA Zone to recognize that argument by Plaintiff that a use

  variance could not be granted by the Board of Adjustment is a stretch. The subject

  property, two residential lots, is but a small fraction of the R-AAA Zone in

  Englewood.




                                             22
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 29 of 44 PageID: 1147




          The R-AAA Residential District, in which the property is located, is one of

  the most important zones in the City. It is a substantial zone. It is a historic zone.

  See Joint Declaration of Mayors, [ECF No. 20-4] at pp. 2-3. The Master Plan and

  amendments carefully discuss its importance and development over the years.

  This Developer however wants its property “spot zoned.” Thus, even if the City

  attempted the rezoning, its action would be illegal as improper and unlawful spot

  zoning. This is another reason why the Board of Adjustment should hear this case.

  E. THE CITY’S ZONING DISTRICT CONTAINS 24 ZONES WHICH
  ALLOW RESIDENTIAL USES; THERE IS NO PROOF THE R-AAA ZONE IS
  APPROPRIATE FOR A REZONING

          The allegation of Plaintiff omits the simple fact that out of 27 zoning

  districts in the City, 24 of them allow residential uses. See Certification of Thomas

  C. Herten, Esq. (“Herten Cert.”), Exhibit C, Zoning Ordinance. Plaintiff

  complains that the assisted living use was allowed in the RIM Zone for the Bristal.

  Plaintiff calls the RIM an “industrial zone.” Plaintiff alleges that “the City’s

  segregation of assisted living and memory care facilities to industrial zones unduly

  limits creation of access to assisted living and similar facilities and has a disparate

  impact upon those who cannot travel to the segregated area.” [Emphasis supplied].

  But Plaintiff does not mention the RIM Zone is not all industrial. It has a large

  residential component. Moreover, Plaintiff also alleges as follows:

          For example, under the Code, assisted living and memory care homes
          can only be located on lands assigned the Research, Industrial and

                                             23
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 30 of 44 PageID: 1148




          Medical (“RIM”) designation; such homes are not allowed in the R-
          AAA district or any other residential category.

  The Plaintiff implies such a use is not allowed in any residential zone. The RIM

  Zone does allow residential uses. The Complaint further alleges that “the RIM

  zone lands are surrounded by ‘Light Industrial’ zone lands ***.” It again fails to

  recognize that the RIM Zone is one of the 24 zones that allow residential uses.

          The Developer fails to argue why its property, in the R-AAA Zone, should

  be chosen to receive the next assisted living facility. Why not one of the other

  zones? Plaintiff gives lip service to The Actor’s Fund and neglects to point out

  that The Actor’s Fund is located in the Residential-D (R-D) Zone, and was recently

  allowed to expand. See Declaration of Wayne Scott (“Scott Decl.”) dated August

  21, 2019 [ECF No. 20-5], at p. 5 and Exhibit D.

          Therefore, the task of allowing this use in this one zone—the R-AAA

  Zone—on this one property, but not any others, is simply not supported.

  F. AS A PRACTICAL MATTER, A MUNICIPALITY OF A BIG CITY
  CANNOT RECOMMEND IT DO WHAT THIS DEVELOPER REQUESTS

          The City Council is the governmental agency that operates the City. It has

  its constituent land use boards to help with development—a Planning Board for

  permitted uses and a Board of Adjustment when a use variance is needed. The

  City Council is simply not the forum to bring in witnesses, including experts like

  an engineer and planner, to "testify" about a proposed rezoning (as the Developer


                                           24
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 31 of 44 PageID: 1149




  did in May). This is especially the case in one of the largest municipalities in

  Bergen County. If more developers did this, all the City would be doing would be

  listening to rezoning requests and its business would grind to a halt. The City

  Council is simply not the place.

                                       POINT III

              AN APPLICATION TO THE BOARD OF ADJUSTMENT
                         WOULD NOT BE FUTILE

          The Plaintiff makes an argument that its application would be “futile,” but

  gives no real support as to the facts underlying the claims of “futility.” Indeed, the

  Declaration of Wayne Scott, the City Zoning Officer, clearly indicates that a use

  variance application in the R-AAA Zone, or in connection with assisted living

  facilities, has been anything but futile in the City of Englewood. See Scott Decl.

  While the subject property is located on North Woodland Avenue, an Orthodox

  Jewish day school on South Woodland Avenue has been given approval after

  approval after approval—over the last 30 years. See Scott Decl. at pp. 4-5 and

  Exhibit B. That property is in close proximity to the subject Property, only about

  500 feet away. Moreover, even across the street from the subject property, the

  Dwight Englewood School (hereinafter the “School”) has also been granted use

  variances for expansions. See Scott Decl. at pp. 4-5 and Exhibit C. The City also

  recently granted a use variance for The Actor’s Fund to expand its facility, and The

  Actor’s Fund is located in the Residential-D Zone. See Scott Decl. at p. 5 and

                                            25
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 32 of 44 PageID: 1150




  Exhibit D. That use variance was granted in 2015 and the expansion already took

  place. Even in the case of the Bristal, while not in the R-AAA Zone, a 288-bed

  project recently received approval. See Certification of Daniel Antonelli, Esq.

  (“Antonelli Cert.”) dated August 21, 2019 [ECF No. 20-3] at Exhibit B.

          Plaintiff did not disclose in its Complaint that an assisted living facility was

  allowed to be expanded in several of the residential zones, and failed to mention

  that the RIM Zone, where the Bristal is located, allows mixed uses including

  residential uses. The City has been more than accommodating through its land use

  boards to these types of uses. 2 There is simply no problem here of a municipality

  changing ordinances in the middle of an application (like the Moorestown case).

          Moreover, in connection with the 2015 City Master Plan Amendment,

  assisted living uses were added in the RIM Zone. After the Master Plan

  recommended same, the City immediately enacted an Ordinance codifying the

  recommendation, and a developer constructed the Bristal, which consists of 288

  beds. Respectfully, the facts do not reveal a City that is turning a blind eye on

  assisted living for seniors and disabled persons and those needing assistance. If



  2
    We also note that the ultimate in “senior and assisted housing” is the Englewood
  Hospital. There are only three Hospitals in the Northern New Jersey area in
  Bergen County, Hackensack University Medical Center, the Pascack Valley
  Hospital (previously referred to as Hackensack University Medical Center at
  Pascack Valley), and the Englewood Hospital. The Englewood Hospital is a large
  facility located in the City that obviously treats seniors and those who are disabled.
                                              26
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 33 of 44 PageID: 1151




  anything, the proofs in the Certifications submitted by the City shows exactly the

  opposite. Certainly, at a minimum, a substantial question of fact is raised and there

  is no probability of success on the merits proven.

          Significantly, despite the larger assisted living facilities, a careful review of

  the smaller assisted living facilities also bears out that the City of Englewood has

  more than its “fair share” of assisted living and senior housing throughout the City.

  See Scott Decl., Exhibit F (2015 Housing Element Plan). These assisted living and

  special needs housing are scattered throughout the City and its residential zones

  and include the following, as noted in the aforesaid 2014 Housing Plan:

          1.         Shepheard House (Block 605, Lot 2) – 12 Single-Room
                     Occupancy Rental Units

          The Bergen County Community Action Partnership (BCCAP)
          operates a single-room occupancy supportive and special needs
          housing development on Demarest Avenue known as Shepherd
          House. BCCAP reconstructed the 12-unit building for occupancy in
          1998. This project is eligible for credit in the second round, as well as
          bonus rental credits. Thus, 24 total units of credit are generated by
          Shepheard House.

          2.         Independence Hall (Block 605, Lot 15) – 8 Single-Room
                     Occupancy Rental Units

          The Bergen County Community Action Partnership (BCCAP)
          operates a single-room occupancy rental development known as
          Independence Hall. BCCAP reconstructed the building into an 8-unit
          transitional development reserved for mentally ill and chemically
          dependent persons in 1998. Since the building was entirely
          reconstructed (not merely rehabilitated), it is eligible for prior round
          credits. As a rental project, it is also eligible for rental bonuses.


                                              27
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 34 of 44 PageID: 1152




          However, since Englewood is eligible for only 13 units of rental
          bonuses, only 1 unit is counted as a rental bonus.

          3.         J-ADD (formerly UJC) Group Home (Block 111, Lot 12) – 4-
                     Unit Supportive Housing

          The Jewish Association for Developmental Disabilities (J-ADD)
          operates a four-bedroom group home occupied by eligible
          developmentally disabled persons. The home began operating in 1988
          through a program funded by the New Jersey Department of Human
          Services. [In previous COAH documentation, the group home was
          referenced as the United Jewish Community of Bergen County (UJC)
          group home.]

          4.   PSCH-Phelps Avenue (Block 3006, Lot 36) – 4-Unit
          Supportive Housing

          Promotions Specialized Care and Health (PSCH) manages a four-
          bedroom supportive and special needs housing development for
          disabled persons on Phelps Avenue. The group home has operated
          since 1999.

          5.         PSCH-Knickerbocker Rd. (Block 401, Lot 21) – 4-Unit
                     Supportive Housing

          PSCH operates an additional four-bedroom supportive and special
          needs housing development for disabled persons on Knickerbocker
          Road. The group home has operated since 2002.

          6.   First Baptist Church (Block 2011, Lot 28) – 5-Unit Supportive
          Housing

          The First Baptist Church of Englewood completed a reconstruction
          project resulting in a five-unit supportive and special needs housing
          development for homeless women and their families. The dwelling
          began operation in mid-2009 and is located adjacent to the Church.

          However, when reviewing the allegations in the Verified Complaint, even

  the assisted living facility, The Actor’s Fund (located in a Residential Zone), is

                                              28
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 35 of 44 PageID: 1153




  downplayed and relegated to a footnote. See Verified Complaint, [ECF No. 1] at

  p. 8, fn. 4. The fact that it is located in an entirely residential zone (the R-D Zone),

  is omitted. While of course the Plaintiff had to refer to same because it is one of

  the major assisted living facilities in the City, when you count that facility, the new

  Bristal, the other major facilities such as the Inglemoor Center at 333 Grand

  Avenue (in the RM-B Zone) and the 151-unit Vincent Tibbs senior housing

  development at 111 West Street (in the RM-H Zone), and you count the smaller

  facilities, the City has been more than fair to its seniors and those requiring

  assistance. Indeed, as noted by the Antonelli Declaration, the City has

  approximately 32% of all the assisted living beds amongst the six surrounding

  municipalities (including the City). Some towns do not have any, but the City of

  Englewood has a substantial portion of same, and more than almost all the other

  cities in Bergen County.

          Simply put, the history of development of assisted living, senior housing and

  disabled housing in the City does not give any factual support for the claims of

  Plaintiff that there is somehow discrimination or that the City is turning its back on

  the disadvantaged and those needing assistance. The facts respectfully do not

  show a probability of success on the merits, one of the key elements for the

  issuance of a preliminary injunction.




                                             29
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 36 of 44 PageID: 1154




          Although there are no specific bulk standards for an assisted living facility in

  the R-AAA Zone, that does not mean that Care One cannot seek relief from the

  Board of Adjustment. The bulk requirements for the R-AAA Zone are designed

  for the uses that are permitted in the zone. When an applicant seeks a use variance,

  as Care One would be required to do here, the traditional rule is that the bulk

  requirement such as setbacks, building height, and coverage applicable to the

  permitted uses should not be considered, but instead that the board of adjustment

  reviewing the application should consider both the use proposed and the intensity

  thereof in deciding whether to grant a use variance and how the bulk requirements

  should be addressed. In the case of Puleio v. North Brunswick Bd. of Adj., 375 N.J.

  Super. 613 (App. Div. 2005), the New Jersey Appellate Division held as follows:

          If the application is for a use not permitted in the zone, the bulk regulations
          designed for that zone cannot be applicable to the intended use. For
          example, an application for a gasoline service station in a residential zone
          should not be held to the bulk requirements of the residential zone. Lot area
          requirements and front and side yard setbacks for a residence were not
          contemplated to be made applicable to a service station. A Zoning Board, in
          considering a "use" variance, must then consider the overall site design. In
          essence, the "c" variances are subsumed in the "d" variance.
          [Id. at 621; emphasis supplied]

  The New Jersey Supreme Court cited this principal in its decision in Price v.

  Himeji, 214 N.J. 263 (2013), when it found that the board in that case correctly

  analyzed the overall design of the project. Id. at 301.




                                             30
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 37 of 44 PageID: 1155




          Here, if Care One were to apply to the Englewood Board of Adjustment

  seeking a use variance, the same logic would apply. The Board of Adjustment

  would need to review and analyze the overall design of the project to determine if

  there were special reasons to authorize the use, decide whether there was any

  substantial detriment to nearby properties and any substantial impairment to the

  intent and purposes of the zone plan and zoning ordinance. See N.J.S.A. 40:55D-

  70(d). For example, a board might conclude that a proposed development if

  smaller is reasonable because of the project fits on the lot and within its

  surroundings, but could conclude that the same proposed use, if too big, was not

  appropriate for the location proposed because it did not fit on the lot and its

  surroundings. That is exactly what happened in the case Care One brought against

  Oradell – and lost.

                                        POINT IV

           JUDICIAL REZONING IS ALSO NOT APPROPRIATE HERE
             WHERE THERE ARE NUMEROUS SITE PLAN ISSUES

          There are particular site plan issues with respect to this property. For

  example, in general, the property is on a fairly steep incline and is located on one

  of the busiest roads in the City, Palisade Avenue. The traffic back-up on Palisade

  Avenue is legendary.

          Moreover, the property is across from the Dwight Englewood School, a

  private non-profit institution (the “School”). A 150-bed assisted living facility, no

                                             31
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 38 of 44 PageID: 1156




  matter how laudable the purpose of such a use, across from the School, has special

  issues, including the traffic, the peak hours on the subject property, and the peak

  hours of the School. Moreover, the School’s recreational fields are located on the

  same street, and those fields are used after normal school hours.

          There are also issues with the preservation of the historic “East Hill” in

  which the property is located, and in particular, the R-AAA Zone. See Joint

  Declaration of Mayors, [ECF No. 20-4]. The Master Plan, the zoning history of

  the City, and the existing conditions are all factors that play into a review of the

  use variance and, in particular, the review of the site plan. Simply put, it is

  something that is best left to a Board of Adjustment, comprised of local residents

  familiar with local conditions. In the land use realm, the Courts of the State of

  New Jersey have routinely noted that local officials are granted “wide latitude in

  the exercise of the delegated discretion” due to their “peculiar knowledge of local

  conditions.” Burbridge v. Mine Hill Twp., 117 N.J. 376, 385 (1990). The reason

  for this latitude is that local officials are “thoroughly familiar with their

  communities' characteristics and interests” and are best suited to make judgments

  concerning local zoning regulations. Pullen v. Twp. of South Plainfield, 291 N.J.

  Super. 1, 6 (App. Div. 1996).




                                             32
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 39 of 44 PageID: 1157




          Much has been discussed on the rezoning request. But this Developer also

  thinks that it should somehow be entitled to site plan approval as well. It does not

  only want a “judicial rezoning.” It wants a “judicial site plan” too.

          The following are just some of the site plan issues:

          1.         Master Plan: As stated, a careful review of the Master Plan is

  required and not complete.

          2.         R-AAA Zone: The preservation of open space is the objective. The

  request is contrary to same. See Joint Declaration of Former Englewood Mayors.

          3.         Planning: The effect on adjacent properties and diminution in value is

  critical.

          4.         Traffic: The traffic has always been an issue on Palisades Avenue.

  The proposed location across from the School and down the street from the

  School’s recreational fields, further intensifies the issue. There is assumed to be

  emergency vehicles at all hours that are needed, including ambulances and/or

  police and/or EMT vehicles.

          5.         School safety: The effect on Dwight Englewood School as stated is

  critical. It is across the street, and the School’s recreational fields are down the

  street. An assisted living facility and/or facility with approximately 150 rooms,

  with numerous employees and various shifts in a 24-7 facility, would create safety

  issues concerning the activities at the School. The traffic generated by a 150-room


                                                33
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 40 of 44 PageID: 1158




  assisted living facility on a very busy street, next to the School, and down the street

  from the School’s recreational fields, is a potential recipe for disaster.

           6.        Effect on property values: The proposed facility would adversely

  affect adjacent properties and those in the neighborhood. That would need to be

  reviewed.

           7.        Public need not sufficient: There are at least two other facilities in

  Englewood, including a new one and one older facility that recently expanded.

  There are other larger facilities. There are numerous other smaller facilities. The

  Zoning Officer noted a number of them in his Declaration. And there are more.

  There is a question of whether the “public need” for such a use is present. The

  issue of whether the proposed use is needed in Englewood must be considered as

  part of a use variance application. The proposed assisted living use will no doubt

  be argued as inherently beneficial,3 so the Developer will argue it already satisfies

  the “positive criteria” so there does not need to be a showing of special reasons to

  depart from the zoning. To determine the public interest at stake so that the

  positives can be balanced against the negatives, a determination must be made

  about whether there is a need in the community for the use variance. We

  understand that there are numerous other facilities, including some that are not




  3
      That is a separate legal issue which is not discussed herein.
                                                  34
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 41 of 44 PageID: 1159




  even full. There is a factual question of whether there is even a need for assisted

  living uses for which a reasonable accommodation is required.

                                        POINT V

         LOCATION OF PART OF THE PROPERTY IN THE BOROUGH
           OF ENGLEWOOD CLIFFS REQUIRES A USE VARIANCE

          The subject Property is comprised of some of the old estates located on

  larger parcels in the City and a part of the historical East Hill. Lot 8, already

  owned by Plaintiff Developer, is located in the City of Englewood and consists of

  2.677 acres in total. However, a portion of that parcel is also located in the

  Borough of Englewood Cliffs.

          The portion of the property, consisting of 12,937 square feet located in the

  Borough of Englewood Cliffs, is formally known as Block 601, Lot 13. Said Lot

  13 has a dimension of approximately 35 feet by 350 feet. This parcel is in the R-B

  Zone. Upon information and belief, said Lot 13 is part and parcel of the entire lot

  previously treated as one parcel, and part of adjacent Lot 8 (even though the

  adjacent municipality, Englewood Cliffs, has placed a separate lot designation on

  same). It is, as a matter of law, part and parcel of the entire subject property. The

  Developer neglects to mention that.

          Upon information and belief, no attempt has been made to seek development

  of the portion of the subject Property located in Englewood Cliffs, despite the fact

  that any use sought of the main parcel would be applicable to any other portion of

                                             35
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 42 of 44 PageID: 1160




  the property, whether or not located in an adjacent municipality. Cf., Nuckel v.

  Little Ferry Planning Bd., 208 N.J. 95 (2011) (adjacent lot takes on character of

  the use on main lot); Kinderkamack Road Assoc., LLC v. Mayor and Counsel of the

  Bo. of Oradell, 421 N.J. Super. 8 (App. Div. 2011) (vacant lot that is part of a

  property takes on character of overall development). In short, irrespective of any

  zoning or land use application in Englewood, the proposed development would

  also likely cause the need for a use variance in Englewood Cliffs and/or the

  consideration of the part of the property located in the adjacent municipality.

                                               POINT VI

    CARE ONE IS NOT ENTITLED TO A PRELIMINARY INJUNCTION
     BECAUSE (1) IT HAS NOT DEMONSTRATED A LIKELIHOOD OF
      SUCCESS; (2) THERE IS NO THREAT OF IRREPARABLE HARM;
  (3) GRANTING THE INJUNCTION WOULD STRIP THIRD PARTIES OF
  THEIR CONSTITUTIONAL RIGHTS; AND (4) THE PUBLIC INTEREST
       WOULD NOT BE SERVED BY THE REQUESTED INJUNCTION.

          Care One has not shown the necessary prerequisites for the issuance of a

  preliminary injunction. The Third Circuit has held that to obtain a preliminary

  injunction, the proponent must show:

                     (1) a reasonable probability of eventual success in the litigation,
                     and (2) that it will be irreparably injured . . . if relief is not granted
                     . . . . [In addition,] the district court, in considering whether to
                     grant a preliminary injunction, should take into account, when
                     they are relevant, (3) the possibility of harm to other interested
                     persons from the grant or denial of the injunction, and (4) the
                     public interest.



                                                     36
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 43 of 44 PageID: 1161




  Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017), citing Del. River

  Port Auth. v. Transamerican Trailer Transport, Inc., 501 F.2d 917, 919-20 (3d Cir.

  1974). The District Court may balance these four factors so long as the first two

  have been satisfied. Id. (citations omitted). As discussed above and in the Briefs

  submitted by Care One and the City, it is clear that Care One is not entitled to

  preliminary relief because it has made out the two necessary elements under

  Reilly—that it is likely to succeed on the merits and that it will suffer irreparable

  injury. For this reason alone, Care One’s application for a preliminary injunction

  should be denied.

          Also, the balancing of equities under the third and fourth factors militate

  against Care One. As outlined above, the MLUL and New Jersey constitution vest

  in Care One’s neighbors, the Borough of Englewood Cliffs, and Englewood

  residents generally the right to notice of and participation in the process under

  which Care One seeks a variance from local laws.

                                     CONCLUSION

          For the foregoing reasons, the Concerned Citizens, as Amicus Curiae, ask

  the Court to consider this additional information provided and deny the issuance of

  a preliminary injunction, dismiss the Complaint without prejudice, and require the

  Plaintiff to pursue the application before the Englewood Board of Adjustment, or

  the other avenues available as set forth herein.


                                             37
  3546044_4\190533
Case 2:19-cv-14515-BRM-JAD Document 22 Filed 08/28/19 Page 44 of 44 PageID: 1162




                                     Respectfully submitted,

                                     BEATTIE PADOVANO, LLC
                                     Attorneys for Amicus Curiae,
                                     Concerned Citizens of Englewood, Inc.



                                     By: /s/ Martin R. Kafafian
  Dated: August 28, 2019                    Martin R. Kafafian
                                            John J. Lamb
                                                  A Member of the Firm




                                       38
  3546044_4\190533
